Citation Nr: 1747893	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD), which is currently rated as 30 percent disabling prior to September 15, 2010, and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

In a September 2010 rating decision, prior to certification to the Board, the RO granted service connection for an acquired psychiatric disorder, to include anxiety and PTSD, and assigned a 10 percent disability rating, effective July 2, 2009.  The Veteran filed a Notice of Disagreement (NOD) and requested a higher initial disability rating.  In a May 2011 rating decision, the RO assigned an increased 30 percent disability rating, effective September 15, 2010.  Finally, following a May 2017 VA compensation examination, the RO assigned an increased evaluation of 30 percent prior to September 15, 2010, and 70 percent thereafter, for the Veteran's acquired psychiatric disorder.  As the increased evaluation awarded by the RO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU was raised by the record as a component of the claim for increase on appeal.  See September 2017 Post-Remand Brief.  The Board observes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.  App. 447, 453 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.


FINDINGS OF FACT

1.  From July 2, 2009 to September 15, 2010, the Veteran's service-connected acquired psychiatric disorder, to include anxiety and PTSD, has primarily been manifested by an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms as depressed mood, mild memory loss, difficulty sleeping, and anxiety.

2.  Since September 15, 2010, the Veteran's service-connected acquired psychiatric disorder, to include anxiety and PTSD, has primarily been manifested by an occupational and social impairment with reduced reliability and productivity due to symptoms such as: depressed mood; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and an intermittent inability to perform activities of daily living; but, the Veteran's acquired psychiatric disorder did not result in a total occupational and social impairment.

3.  The evidence is at least in equipoise regarding whether the Veteran's acquired psychiatric disorder, to include anxiety and PTSD, has precluded him from securing or maintaining substantially gainful employment from September 15, 2010.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 30 percent prior to September 15, 2010, and 70 percent thereafter, for an acquired psychiatric disorder to include anxiety and PTSD, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have been met from September 15, 2010.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that, in a July 2009 letter, the Veteran was informed of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claim in the May 2011 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, and his written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was afforded a VA compensation examination in November 2009, March 2011, and May 2017 to address the nature and severity of his acquired psychiatric disorder.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating for PTSD

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's service-connected acquired psychiatric disorder, to include anxiety and PTSD, is currently assigned a 30 percent evaluation from July 2, 2009, and a 70 percent evaluation since September 15, 2010, under 38 C.F.R. § 4.130, DC 9411.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 30 percent disability rating is warranted when there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was afforded a VA examination in November 2009.  The examiner indicated that the Veteran's orientation, with respect to person, time, and place, was intact, and his appearance, hygiene, and behavior were appropriate.  The Veteran's affect was normal and mood was good, and the examiner further noted that the Veteran's communication and speech was within normal limits.  At the time of the examination, there were no delusions or hallucinations observed and the examiner noted that there is no delusion or hallucination history present.  Obsessional rituals are absent.  The examiner further documented that the Veteran's thought processes were appropriate, judgment is not impaired, abstract thinking is normal, memory is within normal limits, and suicidal and homicidal ideation was absent.

Regarding the Veteran's employment, the examiner noted that the Veteran retired from being a Commissary Officer in the sheriff's department in 1996.

Ultimately, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 64.  The examiner indicated that the effect of the Veteran's mental disorder on his occupational and social functioning was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as: some inefficiency in thinking; mood somewhat depressed; and sleep disturbances.  The examiner noted that the Veteran is functioning ok in his family and social sphere.  Additionally, the examiner indicated that the Veteran is mentally capable of managing benefit payments in his own best interest and that the Veteran does not have difficulty performing activities of daily living.  Finally, the examiner stated that the Veteran did not appear to pose any threat of persistent danger or injury to himself or to others.

In a September 2010 statement, the Veteran reported that he has been receiving mental health treatment from the Boston VAMC since August 2009.  Additionally, aside from an August 1992 letter written by his dermatologist, he indicated that he does not have any other documentation for his mental health condition because he was reluctant to seek mental health treatment in the past.

The Veteran was afforded a VA examination in March 2011.  The examiner indicated that the Veteran's orientation, with respect to person, time, and place, was intact, and his appearance, hygiene, and behavior were appropriate.  The Veteran's affect was full and mood was noted as both hopeless and good, and the examiner further noted that the Veteran's communication and speech was within normal limits.  At the time of the examination, there were no delusions or hallucinations observed and the examiner noted that there is no delusion or hallucination history present.  The Veteran did not report having any panic attacks.  Obsessional rituals are absent.  The examiner further documented that the Veteran's thought processes were appropriate, judgment is not impaired, abstract thinking is normal, memory is within normal limits, and suicidal and homicidal ideation was absent.

Regarding the Veteran's marital and family relationships, the Veteran reported never having been married.  He had a long-term girlfriend for some years, but she recently died due to cancer.  As a result, he noted that he is currently no longer interested in romantic relationships.  The Veteran indicated that he currently lives with his three sisters and "feels blessed" to live with them.  He reported getting along very well with them and indicated that all of his living siblings are very close.

Regarding the degree and quality of social relationships, the Veteran reported going to McDonald's every day to meet with a group of other veterans.  He indicated that they go out to pick up bottles and cans to redeem them and then send the money to charity.  He stated that he "doesn't bother others with [his] troubles."  He indicated that he maintains friendships, but not close relationships aside from those with his sisters and other family members.  He described being active every day with good social connections, but shared an unwillingness to share his personal problems with anyone; thus, he believes that is why "no one is very close to him."  Lastly, the Veteran indicated that he does go out to run errands for his sisters prior to meeting his group at McDonald's.  He noted that he is not a drinker so he does not go to the Post with the other veterans, but does maintain these relationships over coffee.

Ultimately, the examiner confirmed the Veteran's PTSD diagnosis and assigned a GAF score of 55.  The examiner indicated that the Veteran did not have a total occupational and social impairment due to his PTSD, but documented the effect of the Veteran's mental disorder on his occupational and social functioning resulted in deficiencies in judgment, family relations, and mood.  The examiner indicated that the Veteran is functioning well in many ways, such as the fact that he has friends, is active daily, manages bills, etc.  However, the examiner noted that his functioning is compromised substantially by his PTSD symptoms in that he does not have close relationships with friends and family, he is avoidant of many things (reminders of military trauma, talking about military or traumatic events), and has severe sleep disturbance and nighttime rumination about military events and friends who died.  It was also documented that the Veteran has a loss of interest in many activities.

The examiner indicated that the Veteran's sleep is very poor, which contributes to his reduced social and role functioning.  Additionally, the examiner noted the Veteran's report of having many friends and relatives who are ill or have died recently, which exacerbates his symptoms of PTSD and depression.  Lastly, the examiner noted that the Veteran continues to take care of his three elderly sisters, but reported that managing finances is becoming more stressful for him.

An October 2013 VA psychiatry note documents an assigned GAF score of 50 by a VA psychiatrist.  The medical record further contains the Veteran's report that his symptoms have caused him to withdraw from people somewhat, give up previously enjoyed activities, and have contributed to a difficulty concentrating.  He described being restless ("I pace, I walk a lot, I'm hyper") and "on guard" (believes this may be due to the training received through the sheriff's department).  The Veteran further indicated that he "does not know if he would have been able to work prior to retirement had his symptoms been as significant as they are now."

The psychiatrist indicated that the Veteran's orientation was intact, and his appearance, hygiene, and behavior were pleasant and cooperative.  The Veteran's affect was generally stable and mood was "ok" subjectively, and the examiner further noted that the Veteran's communication and speech was within normal limits.  At the time of the examination, there were no delusions or hallucinations observed and the examiner noted that there is no delusion or hallucination history present.  The Veteran did not report having any panic attacks.  Obsessional rituals are absent.  The examiner further documented that the Veteran's thought processes were appropriate, judgment is not impaired, abstract thinking is normal, memory is within normal limits, and suicidal and homicidal ideation was absent.

The Veteran was afforded a VA examination in May 2017.  The examiner indicated that the Veteran meets the DSM-5 diagnostic criteria for PTSD, but did not assign a GAF score.  The examiner noted that the Veteran's PTSD results in an occupational and social impairment with reduced reliability and productivity due to symptoms such as: depressed mood; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and an intermittent inability to perform activities of daily living.  The examiner indicated that the Veteran is limited in his ability to function in an academic and occupational environment.  Limitations include anxiety, poor judgment, and poor concentration and memory.  His increased vulnerability leads to decreased conflict resolution and frustration tolerance which would impair his occupational functioning.

Additionally, the examiner indicated that the Veterans symptoms of avoidance, anhedonia, dysphoria, insomnia, poor concentration and memory, irritability, poor judgment, and emotional numbing have a negative impact on his relationships and social functioning.  The Veteran reported being socially withdrawn and rarely leaving the house where he still lives with his sisters.  He now will isolate alone in his home away from his sisters.  He only leaves the house about once a month.  His irritability has been an issue with his sisters, as he has low frustration tolerance and gets angry over his limited ability to do things around the house.  He is more forgetful and unfocused and will enter a room and not recall why he entered.  He also reported that his sisters are very helpful to him and work hard to make sure he eats daily and motivate him to get up and dressed.

During the interview, the examiner noted that the Veteran was alert and oriented to person, place, and time.  His thinking was logical, linear, and goal-oriented.  Speech was fluent and normal in terms of rate and volume.  He was appropriately dressed and well-groomed.  Mood was calm and his affect was full ranging and congruent with mood.  There were no delusions or hallucinations observed and the examiner noted that there is no delusion or hallucination history present.  The Veteran did not report having any panic attacks.  Obsessional rituals are absent and he denied having any suicidal and/or homicidal ideation.

The examiner stated that the Veteran's symptoms and impairment are more intense, frequent, and problematic when compared to his last VA examination in March 2011.  In support of this opinion, the examiner noted that the Veteran has newly demonstrated problems with judgment in terms of personal safety around the house, he is more socially isolative than before, and has periods of intermittent inability to manage activities of daily living, despite being physically capable of doing so.

Prior to September 15, 2010, in order to warrant an increased initial evaluation higher than 30 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximates an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

At the outset, the Board notes that the November 2009, March 2011, and May 2017 VA examination reports discussed above are highly probative in support of the claim, as they represent the conclusions of a medical professional and are supported by fully-articulated opinions with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Furthermore, the opinions are based on reliable principles and supported by other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

In this case, the Board concludes that the evidence of record does not support an initial evaluation higher than 30 percent under Diagnostic Code 9411 prior to September 15, 2010.  As discussed above, the November 2009 examiner diagnosed the Veteran with PTSD and assigned a GAF score of 64, which reflects moderate symptoms.  Moreover, the examiner indicated that the effect of the Veteran's mental disorder on his occupational and social functioning was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as: some inefficiency in thinking; mood somewhat depressed; and sleep disturbances.  The examiner noted that the Veteran is functioning ok in his family and social sphere.  These symptoms all more closely approximate a 30 percent evaluation.  As a result, an initial evaluation higher than 30 percent is not warranted prior to September 15, 2010.

Since September 15, 2010, in order to warrant an evaluation higher than 70 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's service-connected PTSD symptoms most closely approximates a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

In this case, the Board concludes that the evidence of record does not support an evaluation higher than 70 percent since September 15, 2010.  Despite the May 2017 VA examiner indicating that the Veteran's symptoms and impairment are more frequent, intense, and problematic when compared to his last VA examination in March 2011, the examiner explicitly stated that the Veteran's symptoms did not result in a total occupational and social impairment.  Further, aside from an intermittent inability to perform activities of daily living, none of the Veteran's other documented symptoms would support a disability rating of 100 percent under the General Rating Formula for Mental Disorders.  For these reasons, an evaluation higher than 70 percent is not warranted since September 15, 2010.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximates the 30 percent rating criteria, prior to September 15, 2010, and 70 percent thereafter, in terms of severity, frequency and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, an evaluation higher than 30 percent prior to September 15, 2010, and 70 percent thereafter, is not warranted under DC 9411.

III. Extraschedular Consideration for PTSD

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  After reviewing the evidence of record, the Board finds that the symptoms described by the Veteran, including difficulty in establishing and maintaining effective relationships, chronic sleep impairment, depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and mild memory loss, fit squarely within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Accordingly, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  In this case, the Veteran is not service-connected for any other disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

The Veteran has not alleged, and the evidence does not otherwise show, any symptoms indicative of an unusual or unique disability picture not contemplated by the rating criteria; thus, the schedular criteria are wholly adequate.  As a result, extra-schedular referral is not required.  38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

IV.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

As of September 15, 2010, the Veteran meets the schedular criteria for entitlement to a TDIU.  As discussed above, an October 2013 VA psychiatry note documents an assigned GAF score of 50 by a VA psychiatrist, which reflects serious symptoms or a serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job, etc.).  This medical record further contains the Veteran's report he "does not know if he would have been able to work prior to retirement had his symptoms been as significant as they are now."  Similarly, the May 2017 VA examiner indicated that the Veteran is limited in his ability to function in an academic and occupational environment; limitations were noted as anxiety, poor judgment, and poor concentration and memory.  The examiner further indicated that the Veteran's increased vulnerability leads to decreased conflict resolution and frustration tolerance which would impair his occupational functioning.

In light of the foregoing reasons, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Thus, the Board is of the opinion that the point of equipoise has been reached in this appeal.  Resolving all reasonable doubt in favor of the Veteran, the most probative evidence establishes that the Veteran's service-connected PTSD precludes him from securing or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him since September 15, 2010.  Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

However, despite this finding, the Board notes that referral for extraschedular consideration of a TDIU is not warranted as the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  As the Veteran reported that he was reluctant to receive treatment for his mental health condition prior to August 2009, there is no medical evidence of record before that date.  Moreover, the November 2009 VA examiner indicated that the Veteran's symptoms more closely approximated an assigned GAF score of 64, which indicates moderate symptoms.  Prior to September 15, 2010, the evidence of record reflects that the Veteran was able to maintain relationships, was active every day, managed the finances and household for him and his three elderly sisters, and was otherwise capable of securing and maintaining substantially gainful employment.

Therefore, as the Veteran has credibly reported, and the medical evidence has duly noted, the occupational impairment resulting from the Veteran's service-connected PTSD, the Board finds that the award of a TDIU, effective September 15, 2010, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an initial evaluation higher than 30 percent prior to September 15, 2010, and 70 percent thereafter, for an acquired psychiatric disorder, to include anxiety and PTSD, is denied. 

2.  Entitlement to a TDIU, as of September 15, 2010, but no earlier, is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


